Citation Nr: 0013226	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial, compensable schedular rating for 
the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from February 1959 to March 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the New Orleans Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last at the Board in October 1999 when service connection 
for right ear hearing loss was granted (service connection 
for left ear hearing loss had previously been granted) and 
the issue of the initial schedular rating to be assigned for 
bilateral hearing loss was remanded back to the RO.  


FINDING OF FACT

The appellant has demonstrated level II hearing in the right 
ear and level IV hearing in the left ear on most recent and 
most relevant VA audiometric examination in November 1999.  


CONCLUSION OF LAW

An initial, compensable schedular rating for bilateral 
hearing loss is not established.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 6100.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The U.S. Court of Appeals for Veterans Claims (herinafter the 
Court) has noted that the disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Since entitlement to service connection for bilateral hearing 
loss has been granted only from June 6, 1995, evidence dating 
from earlier than that date is not particularly relevant.  See 
38 C.F.R. § 3.400 (1999).  

The appellant has undergone VA audiometric evaluation twice: 
in October 1995, and again, most recently in November 1999.  
Both examinations were thorough and complete, and were 
entirely adequate for rating purposes, which private 
audiometric examinations not always are.  See 38 C.F.R. 
§ 4.85(a) (1999).  


On the VA audiological evaluation in October 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
20
65
70
LEFT
X
15
30
70
75

The reported average decibel loss was 40 in the right ear and 
47 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent correct in the right ear 
and of 94 percent correct in the left ear.  These results 
correspond to level I hearing in both ears under Table VI of 
the Rating Schedule.  38 C.F.R. § 4.85 (1995-99).  

Likewise, on authorized VA audiological evaluation in 
November 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
30
70
70
LEFT
X
15
40
80
75

The reported average decibel loss was 46 in the right ear and 
52 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent correct in the right ear 
and of 82 percent correct in the left ear. These results, in 
turn, correspond to level II hearing in the right ear and 
level IV hearing in the left ear under Table VI of the Rating 
Schedule.  

Level II hearing in the better ear, and level IV hearing in 
the poorer ear translate to a noncompensable schedular rating 
under Diagnostic Code 6100 of the Rating Schedule.  38 C.F.R. 
§ 4.84, Table VII (1995-99).  

The appellant does not demonstrate either of the two 
exceptional patterns of hearing impairment listed at 38 C.F.R. 
§ 4.86, added to the Rating Schedule effective from June 1, 
1999.  Accordingly, he has not demonstrated entitlement to an 
initial, compensable schedular rating for his service-
connected bilateral hearing loss.  His representative 
specifically acknowledged this fact at a recent Travel Board 
hearing.  (See July 1999 hearing transcript, p. 16.)  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

